Exhibit 10.1

STOCK OPTION GRANT NOTICE AND STOCK OPTION AGREEMENT

TransDigm Group Incorporated, a Delaware corporation (the “Company”), pursuant
to its 2006 Stock Incentive Plan (the “Plan”), hereby grants to the holder
listed below (“Participant”), an option to purchase the number of shares of the
Company’s common stock, par value $0.01 (“Stock”), set forth below (the
“Option”). This Option is subject to all of the terms and conditions set forth
herein and in the Stock Option Agreement attached hereto as Exhibit A (the
“Stock Option Agreement”) and the Plan, which are incorporated herein by
reference. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Grant Notice and the Stock Option
Agreement.

 

Participant:   

 

Grant Date:   

 

Exercise Price per Share:   

$

Total Number of Shares Subject to the Option:   

shares

Expiration Date:   

 

 

Type of Option:    ¨    Incentive Stock Option            ¨    Non-Qualified
Stock Option Vesting Schedule:    Subject to the terms of the Stock Option
Agreement (including without limitation all exhibits thereto), the Option shall
be eligible to become exercisable upon the achievement of performance objectives
over the period set forth in Exhibit B hereto (provided that the Participant is
an Eligible Person (as defined in the Plan) at all times during the period
beginning on the Grant Date and ending on the applicable vesting date):

By his or her signature, the Participant agrees to be bound by the terms and
conditions of the Plan, the Stock Option Agreement and this Grant Notice. The
Participant has reviewed the Stock Option Agreement, the Plan and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice and fully understands all provisions of
this Grant Notice, the Stock Option Agreement and the Plan. The Participant
agrees that as a condition to receiving the Option, the Participant shall comply
with the Stock Retention Guidelines set forth on Exhibit C. The Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Plan or
relating to the Option.

 

TRANSDIGM GROUP INCORPORATED   PARTICIPANT By:  

 

  By:  

 

Print Name:  

 

  Print Name:  

 

Title:  

 

    Address:  

 

  Address:  

 



--------------------------------------------------------------------------------

EXHIBIT A

TO STOCK OPTION GRANT NOTICE

STOCK OPTION AGREEMENT

Pursuant to the Stock Option Grant Notice (the “Grant Notice”) to which this
Stock Option Agreement (this “Agreement”) is attached, TransDigm Group
Incorporated, a Delaware corporation (the “Company”), has granted to the
Participant an option (the “Option”)1 under the Company’s 2006 Stock Incentive
Plan (the “Plan”) to purchase the number of shares of Stock indicated in the
Grant Notice.

ARTICLE I.

GENERAL

1.1 Defined Terms. Wherever the following terms are used in this Agreement they
shall have the meanings specified below, unless the context clearly indicates
otherwise. Capitalized terms not specifically defined herein shall have the
meanings specified in the Plan and the Grant Notice.

(a) “Administrator” shall mean the Board or the Compensation Committee or other
committee of the Board responsible for conducting the general administration of
the Plan in accordance with Section 3 of the Plan; provided that if the
Participant is an Independent Director, “Administrator” shall mean the Board.

(b) “Consultant” shall mean an individual who renders services to the Company as
a consultant and has been so designated by the Committee.

(c) “Credit Agreement” shall mean that certain credit agreement dated as of
June 23, 2006 among TransDigm, Inc., TransDigm Group Incorporated and the
lenders party thereto, as in effect as of the Grant Date and without reference
to any amendment to the Credit Agreement made following the Grant Date.

(d) “Diluted Shares” as of a given date shall mean the total diluted
weighted-average of common shares of the Company outstanding as of such date.

(e) “EBITDA” for a given fiscal year of the Company shall mean Consolidated
EBITDA (as defined in the Credit Agreement) of the Company for such fiscal year
on a pro forma basis adjusted for acquisitions or divestitures.

(f) “Independent Director” shall mean a non-employee director of the Company.

(g) “Net Debt” shall mean, as of the last day of a given fiscal year of the
Company, the excess of (a) Consolidated Total Indebtedness (as defined in the
Credit Agreement) of the Company over (b) the amount of cash and cash
equivalents set forth on the Company’s balance sheet.

(h) “Termination of Consultancy” shall mean the time when the engagement of the
Participant as a Consultant to the Company or a Subsidiary is terminated for any
reason, with or without

 

1 For the avoidance of doubt, the term “Option” as used herein only describes
options granted pursuant to the Stock Option Grant Notice to which this
Agreement is an Exhibit.



--------------------------------------------------------------------------------

cause, including, but not by way of limitation, by resignation, discharge, death
or retirement, but excluding: (i) terminations where there is a simultaneous
employment or continuing employment of the Participant by the Company or any
Subsidiary, and (ii) terminations where there is a simultaneous re-establishment
of a consulting relationship or continuing consulting relationship between the
Participant and the Company or any Subsidiary. The Administrator, in its
absolute discretion, shall determine the effect of all matters and questions
relating to Termination of Consultancy, including, but not by way of limitation,
the question of whether a particular leave of absence constitutes a Termination
of Consultancy. Notwithstanding any other provision of the Plan, the Company or
any Subsidiary has an absolute and unrestricted right to terminate a
Consultant’s service at any time for any reason whatsoever, with or without
cause, except to the extent expressly provided otherwise in writing.

(i) “Termination of Directorship” shall mean the time when the Participant, if
he or she is or becomes an Independent Director, ceases to be a Director for any
reason, including, but not by way of limitation, a termination by resignation,
failure to be elected, death or retirement. The Board, in its sole and absolute
discretion, shall determine the effect of all matters and questions relating to
Termination of Directorship with respect to Independent Directors.

(j) “Termination of Employment” shall mean the time when the employee-employer
relationship between the Participant and the Company or any Subsidiary is
terminated for any reason, with or without Cause, including, but not by way of
limitation, a termination by resignation, discharge, death, disability or
retirement; but excluding: (i) terminations where there is a simultaneous
reemployment or continuing employment of the Participant by the Company or any
Subsidiary, and (ii) terminations where there is a simultaneous establishment of
a consulting relationship or continuing consulting relationship between the
Participant and the Company or any Subsidiary. The Administrator, in its
absolute discretion, shall determine the effect of all matters and questions
relating to Termination of Employment, including, but not by way of limitation,
the question of whether a particular leave of absence constitutes a Termination
of Employment; provided, however, that, if this Option is an Incentive Stock
Option, unless otherwise determined by the Administrator in its discretion, a
leave of absence, change in status from an employee to an independent contractor
or other change in the employee-employer relationship shall constitute a
Termination of Employment if, and to the extent that, such leave of absence,
change in status or other change interrupts employment for the purposes of
Section 422(a)(2) of the Code and the then applicable regulations and revenue
rulings under said Section.

(k) “Termination of Services” shall mean the time when (i) every relationship
between the Participant and the Company has been terminated by a Termination of
Consultancy, Termination of Directorship and/or Termination of Employment, as
applicable, and (ii) the Participant is no longer an Eligible Person under the
Plan.

1.2 Incorporation of Terms of Plan. The Option is subject to the terms and
conditions of the Plan which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.

ARTICLE II.

GRANT OF OPTION

2.1 Grant of Option. In consideration of the Participant’s past and/or continued
employment with or service to the Company or a Subsidiary and for other good and
valuable consideration, effective as of the Grant Date set forth in the Grant
Notice (the “Grant Date”), the Company irrevocably grants to the Participant the
Option to purchase any part or all of an aggregate of the number of shares of
Stock set forth in the Grant Notice, upon the terms and conditions set forth in
the Plan and this Agreement. Unless

designated as a Non-Qualified Stock Option in the Grant Notice, the Option shall
be an Incentive Stock Option to the maximum extent permitted by law.



--------------------------------------------------------------------------------

2.2 Exercise Price. The exercise price of the shares of Stock subject to the
Option shall be as set forth in the Grant Notice, without commission or other
charge; provided, however, that the price per share of the shares of Stock
subject to the Option shall not be less than 100% of the Fair Market Value of a
share of Stock on the Grant Date. Notwithstanding the foregoing, if this Option
is designated as an Incentive Stock Option and the Participant owns (within the
meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company or any “subsidiary
corporation” of the Company or any “parent corporation” of the Company (each
within the meaning of Section 424 of the Code), the price per share of the
shares of Stock subject to the Option shall not be less than 110% of the Fair
Market Value of a share of Stock on the Grant Date.

2.3 Consideration to the Company. In consideration of the grant of the Option by
the Company, the Participant agrees to render faithful and efficient services to
the Company or any Subsidiary. Nothing in the Plan or this Agreement shall
confer upon the Participant any right to continue in the employ or service of
the Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company and its Subsidiaries, which rights are hereby expressly
reserved, to discharge or terminate the services of the Participant at any time
for any reason whatsoever, with or without Cause, except to the extent expressly
provided otherwise in a written agreement between the Company or a Subsidiary
and the Participant.

ARTICLE III.

PERIOD OF EXERCISABILITY

3.1 Commencement of Exercisability.

(a) Subject to Sections 3.1(b), 3.1(c) and 3.3, the Option shall become vested
and exercisable in such amounts and at such times as are set forth in the Grant
Notice.

(b) No portion of the Option which has not become vested and exercisable at the
date of the Participant’s Termination of Services shall thereafter become vested
and exercisable, except as may be otherwise provided by the Administrator or as
set forth in a written agreement between the Company and the Participant.

(c) Notwithstanding Section 3.1(a) of this Agreement and Section 8 of the Plan
(but subject to Section 3.1(b) of this Agreement), in the event of a Change in
Control: Options shall become fully vested and exercisable if the applicable
target related to Stockholder Return (as defined below) is attained: (i) if such
Change in Control occurs on or prior to September 30, 2009 and the Stockholder
Return (as defined below) is at least 50%; (ii) if such Change in Control occurs
on or following October 1, 2009 and on or prior to September 30, 2010 and the
Stockholder Return is at least 40%; (iii) if such Change in Control occurs on or
following October 1, 2010 and on or prior to September 30, 2011 and the
Stockholder Return is at least 30%; or (iv) if such Change in Control occurs on
or following October 1, 2011 and on or prior to September 30, 2013 and the
Stockholder Return is at least 20%; provided, however that in no case shall the
Options become fully vested unless the Fair Market Value per share on the
effective date of a Change in Control is $52.50. For purposes of this
Section 3.1, “Stockholder Return” shall mean the annual compounded pre-tax
internal rate of return determined with respect to the period beginning on the
Grant Date and ending on the effective date of a Change in Control (and based
upon an assumed fair market value of $35.00 per share on the Grant Date and on
the Fair Market Value on the effective date of a Change in Control). For
purposes of determining Stockholder Return in



--------------------------------------------------------------------------------

connection with any Change in Control, the following proceeds received by the
Company’s stockholder during the period beginning on the Grant Date and ending
on the date of such Change in Control shall be considered: (i) dividends and
distributions received by the stockholders from the Company or any of its
subsidiaries plus (ii) the Fair Market Value of the consideration received by
the stockholders in connection with a Change in Control or in connection with
any other sale of common stock or other equity interests in the Company or any
Subsidiary, after taking into account all post-closing adjustments relating to a
Change in Control, and assuming the exercise of all vested options and warrants
outstanding as of the effective date of such Change in Control (after giving
effect to any dilution of securities or instruments arising in connection with
such Change in Control); provided however, that if the stockholders retain any
portion of the common stock following such Change in Control or other sale, the
Fair Market Value of such portion of the retained common stock immediately
following such Change in Control or other sale shall be deemed “consideration
received” for purposes of calculating the proceeds and provided further that the
Fair Market Value of any non-cash consideration (including stock) received in
connection with a Change in Control shall be determined as of the date of such
Change in Control.

[(d) INCLUDE ONLY FOR THOSE PARTICIPANTS RECEIVING A 280G GROSS UP: Anything in
this Agreement to the contrary notwithstanding, if a Change of Control occurs
and it is determined that any payment or distribution by the Company to or for
the benefit of Participant, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, including
the acceleration of Options hereunder (a “Payment”), would constitute an “excess
parachute payment” within the meaning of Section 280G of the Code, the Company
shall pay to the Participant an additional amount (the “Gross-Up Payment”) equal
to the amount of any excise tax imposed under Section 4999 of the Code, times a
gross-up factor equal to 1 divided by (1 minus the Total Tax Rate) (but limited
in amount to the excise tax that would have been imposed under the Code as in
effect on the date hereof), where the “Total Tax Rate” includes any applicable
federal, state and local income tax, employment tax and excise tax for the
Participant. For purposes of determining the amount of the Gross-Up Payment,
unless the Participant specifies that other rates apply, the Participant shall
be deemed to pay federal income tax and employment taxes at the highest marginal
rate of federal income and employment taxation in the calendar year in which the
Gross-Up Payment is to be made, and state and local income taxes at the highest
marginal rate of taxation in the state and locality of the Participant’s
residence on the Payment date, net of the maximum reduction in federal income
taxes that may be obtained from the deduction of such state and local taxes. All
determinations to be made under this paragraph shall be made by the Company’s
independent public accountants immediately prior to the Change of Control. Any
such determination by the Company’s independent public accountants shall be
binding upon the Company and the Participant. The Company shall pay the Gross-Up
Payment to the Participant within ten days after the independent public
accountant’s determination of the amount thereof. In any event, the Gross-Up
Payment shall be made no later than three and one-half months following the
taxable year in which the Payment occurs. All of the fees and expenses of the
independent public accountants in performing the determinations referred to in
this paragraph shall be borne solely by the Company. In the event there is a
material change in the Code that negatively impacts the amount of excise tax
that would be payable in the event of a Change in Control, the Administrator
will revisit the issue of providing a Gross-Up Payment and consider whether the
limitation on the amount of the Gross-Up Payment based on the Code as in effect
on the date hereof should be removed or modified.]

3.2 Duration of Exercisability. The installments provided for in the vesting
schedule set forth in the Grant Notice are cumulative. Each such installment
which becomes vested and exercisable pursuant to the vesting schedule set forth
in the Grant Notice shall remain vested and exercisable until it becomes
unexercisable under Section 3.3.

3.3 Expiration of Option. The Option may not be exercised to any extent by
anyone after the first to occur of the following events:

(a) The expiration of ten years from the Grant Date;



--------------------------------------------------------------------------------

(b) If this Option is designated as an Incentive Stock Option and the
Participant owned (within the meaning of Section 424(d) of the Code), at the
time the Option was granted, more than 10% of the total combined voting power of
all classes of stock of the Company or any “subsidiary corporation” of the
Company or any “parent corporation” of the Company (each within the meaning of
Section 424 of the Code), the expiration of five years from the Grant Date;

(c) The opening of business on the day of the Participant’s Termination of
Employment by reason of a termination by the Company for Cause;

(d) The expiration of six months from the date of the Participant’s Termination
of Services, unless such termination occurs by reason of the Participant’s
death, Disability or retirement (pursuant to Section 3.3(e)) or is a termination
by the Company for Cause (as defined in Participant’s employment agreement),
provided, however, that any portion of this Option that is an Incentive Stock
Option shall cease to be an Incentive Stock Option on the expiration of three
months from the Participant’s Termination of Services (and shall thereafter be a
Non-Qualified Stock Option), provided, further, that to the extent that the
Participant is prohibited from selling shares of Stock pursuant to the Company’s
insider trading policy at all times during such six-month period, with the
exception of an open trading window of less than seven days, the Option shall
expire on the later of (i) the seventh day following the opening of the first
open trading window thereafter or (ii) the first anniversary of the
Participant’s Termination of Services; or

(e) The expiration of one year from the date of the Participant’s Termination of
Services by reason of (i) the Participant’s death or Disability; or (ii) the
retirement, after a minimum of ten years of service, of a Participant who is at
least 55 years old, provided, however, that to the extent that the Participant
is prohibited from selling shares of Stock pursuant to the Company’s insider
trading policy at all times during such one-year period, with the exception of
an open trading window of less than seven days, the Option shall expire on the
seventh day following the opening of the first open trading window thereafter.

3.4 Special Tax Consequences. The Participant acknowledges that, to the extent
that the aggregate Fair Market Value (determined as of the time the Option is
granted) of all shares of Stock with respect to which Incentive Stock Options,
including the Option, are exercisable for the first time by the Participant in
any calendar year exceeds $100,000, the Option and such other options shall be
Non-Qualified Stock Options to the extent necessary to comply with the
limitations imposed by Section 422(d) of the Code. The Participant further
acknowledges that the rule set forth in the preceding sentence shall be applied
by taking the Option and other “incentive stock options” into account in the
order in which they were granted, as determined under Section 422(d) of the Code
and the Treasury Regulations thereunder. The Participant acknowledges that an
Incentive Stock Option exercised more than three months after the Participant’s
Termination of Employment, other than by reason of death or Disability, will be
taxed as a Non-Qualified Stock Option.

ARTICLE IV.

EXERCISE OF OPTION

4.1 Person Eligible to Exercise. Except as provided in Sections 5.2(b), during
the lifetime of the Participant, only the Participant may exercise the Option or
any portion thereof. After the death of the Participant, any exercisable portion
of the Option may, prior to the time when the Option becomes unexercisable under
Section 3.3, be exercised by the Participant’s personal representative or by any
person empowered to do so under the deceased Participant’s will or under the
then applicable laws of descent and distribution.



--------------------------------------------------------------------------------

4.2 Partial Exercise. Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.3.

4.3 Manner of Exercise. The Option, or any exercisable portion thereof, may be
exercised solely by delivery to the Secretary of the Company (or any third party
administrator or other person or entity designated by the Company) of all of the
following prior to the time when the Option or such portion thereof becomes
unexercisable under Section 3.3:

(a) An Exercise Notice in a form specified by the Administrator, stating that
the Option or portion thereof is thereby exercised, such notice complying with
all applicable rules established by the Administrator;

(b) The receipt by the Company of full payment for the shares of Stock with
respect to which the Option or portion thereof is exercised, including payment
of any applicable withholding tax, which may be in one or more of the forms of
consideration permitted under Section 4.4;

(c) Any other written representations as may be required in the Administrator’s
reasonable discretion to evidence compliance with the Securities Act or any
other applicable law, rule, or regulation; and

(d) In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 by any person or persons other than the Participant, appropriate
proof of the right of such person or persons to exercise the Option.

Notwithstanding any of the foregoing, the Company shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.

4.4 Method of Payment. Payment of the exercise price, and any applicable
withholding tax, shall be by any of the following, or a combination thereof, at
the election of the Participant:

(a) Cash;

(b) Check;

(c) Broker-Assisted Cash-less Exercise. With the consent of the Administrator,
delivery of a notice that the Participant has placed a market sell order with a
broker with respect to shares of Stock then issuable upon exercise of the
Option, and that the broker has been directed to pay a sufficient portion of the
net proceeds of the sale to the Company in satisfaction of the aggregate
exercise price; provided, that payment of such proceeds is then made to the
Company upon settlement of such sale;

(d) Share Surrender. With the consent of the Administrator, surrender of other
shares of Stock which (i) in the case of shares of Stock acquired from the
Company, have been owned by the Participant for more than six (6) months on the
date of surrender (or such other minimum length of time as the Administrator
determines from time to time to be necessary to avoid adverse accounting
consequences or violation of any applicable law, rule or regulation), and
(ii) have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the shares of Stock with respect to which the Option or
portion thereof is being exercised; or



--------------------------------------------------------------------------------

(e) Net Exercise. With the consent of the Administrator, surrendered shares of
Stock issuable upon the exercise of the Option having a Fair Market Value on the
date of exercise equal to the aggregate exercise price of the shares of Stock
with respect to which the Option or portion thereof is being exercised.

4.5 Conditions to Issuance of Stock Certificates. The shares of Stock
deliverable upon the exercise of the Option, or any portion thereof, may be
either previously authorized but unissued shares of Stock or issued shares of
Stock which have then been reacquired by the Company. Such shares of Stock shall
be fully paid and nonassessable. The Company shall not be required to issue or
deliver any shares of Stock purchased upon the exercise of the Option or portion
thereof prior to fulfillment of all of the following conditions:

(a) The admission of such shares of Stock to listing on all stock exchanges on
which such Stock is then listed;

(b) The completion of any registration or other qualification of such shares of
Stock under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body,
which the Administrator shall, in its absolute discretion, deem necessary or
advisable;

(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable;

(d) The receipt by the Company of full payment for such shares of Stock,
including payment of any applicable withholding tax, which may be in one or more
of the forms of consideration permitted under Section 4.4; and

(e) The lapse of such reasonable period of time following the exercise of the
Option as the Administrator may from time to time establish for reasons of
administrative convenience.

4.6 Rights as Stockholder. The holder of the Option shall not be, nor have any
of the rights or privileges of, a stockholder of the Company in respect of any
shares of Stock purchasable upon the exercise of any part of the Option unless
and until such shares of Stock shall have been issued by the Company to such
holder (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company). No adjustment will be made for
a dividend or other right for which the record date is prior to the date the
shares of Stock are issued, except as provided in Section 8 of the Plan.

ARTICLE V.

OTHER PROVISIONS

5.1 Administration. The Administrator shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon Participant, the Company and all other interested
persons. No member of the Committee or the Board shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan, this Agreement or the Option.



--------------------------------------------------------------------------------

5.2 Option Transferability.

(a) Except as otherwise set forth in Section 5.2(b), (i) the Option may not be
sold, pledged, assigned or transferred in any manner other than by will or the
laws of descent and distribution, unless and until the shares of Stock
underlying the Option have been issued, and all restrictions applicable to such
shares of Stock have lapsed. Neither the Option nor any interest or right
therein shall be liable for the debts, contracts or engagements of Participant
or his or her successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such disposition be voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence; and (ii) during the lifetime of
Participant, only Participant may exercise the Option or any portion thereof.
After the death of Participant, any exercisable portion of the Option may, prior
to the time when the Option becomes unexercisable under Section 3.3, be
exercised by Participant’s personal representative or by any person empowered to
do so under the deceased Participant’s will or under the then applicable laws of
descent and distribution.

(b) Notwithstanding the foregoing, with respect to Participants who are
corporate officers or operating presidents, the Administrator may permit any
portion of the Option that is not an Incentive Stock Option to be transferred
to, exercised by and paid to certain persons or entities related to such
Participant, including but not limited to members of such Participant’s family,
charitable institutions or trusts or other entities whose beneficiaries or
beneficial owners are members of such Participant’s family and/or charitable
institutions, or to such other persons or entities as may be expressly approved
by the Administrator, pursuant to such conditions and procedures as the
Administrator may establish. Any permitted transfer shall be subject to the
condition that the Administrator receive evidence satisfactory to it that the
transfer is being made for estate and/or tax planning purposes (or to a “blind
trust” in connection with such Participant’s termination of employment or
service with the Company or a Subsidiary to assume a position with a
governmental, charitable, educational or similar non-profit institution) and on
a basis consistent with the Company’s lawful issue of securities.

5.3 Adjustments. The Participant acknowledges that the Option is subject to
modification and termination in certain events as provided in this Agreement and
Section 8 of the Plan.

5.4 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the address given beneath the signature of the Company’s authorized
officer on the Grant Notice, and any notice to be given to Participant shall be
addressed to Participant at the address given beneath Participant’s signature on
the Grant Notice. By a notice given pursuant to this Section 5.4, either party
may hereafter designate a different address for notices to be given to that
party. Any notice which is required to be given to Participant shall, if
Participant is then deceased, be given to the person entitled to exercise his or
her Option pursuant to Section 4.1 by written notice under this Section 5.4. Any
notice shall be deemed duly given when sent via email or when sent by certified
mail (return receipt requested) and deposited (with postage prepaid) in a post
office or branch post office regularly maintained by the United States Postal
Service.

5.5 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.



--------------------------------------------------------------------------------

5.6 Governing Law; Severability. The laws of the State of Delaware shall govern
the interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

5.7 Conformity to Securities Laws. The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Option is
granted and may be exercised, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.

5.8 Amendments, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee or the
Board, provided, that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the Option in any material way without the prior written
consent of the Participant.

5.9 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in Section 5.2, this Agreement shall
be binding upon Participant and his or her heirs, executors, administrators,
successors and assigns.

5.10 Notification of Disposition. If this Option is designated as an Incentive
Stock Option, Participant shall give prompt notice to the Company of any
disposition or other transfer of any shares of Stock acquired under this
Agreement if such disposition or transfer is made (a) within two years from the
Grant Date with respect to such shares of Stock or (b) within one year after the
transfer of such shares of Stock to him. Such notice shall specify the date of
such disposition or other transfer and the amount realized, in cash, other
property, assumption of indebtedness or other consideration, by Participant in
such disposition or other transfer.

5.11 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Option and this Agreement shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

5.12 Not a Contract of Employment. Nothing in this Agreement or in the Plan
shall confer upon the Participant any right to continue to serve as an employee
or other service provider of the Company or any of its Subsidiaries.

5.13 Entire Agreement. The Plan, the Grant Notice and this Agreement (including
all Exhibits thereto) constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and Participant with respect to the subject matter hereof.

5.14 Section 409A. Notwithstanding any other provision of the Plan, this
Agreement or the Grant Notice, the Plan, this Agreement and the Grant Notice
shall be interpreted in accordance with, and



--------------------------------------------------------------------------------

incorporate the terms and conditions required by, Section 409A of the U.S.
Internal Revenue Code of 1986, as amended (together with any Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the date hereof, “Section 409A”). The Committee reserves the right
(without the obligation to do so or to indemnify the Participant for the failure
to do so) to adopt such amendments to the Plan, this Agreement or the Grant
Notice or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, as the
Committee determines are necessary or appropriate to exempt the Option from
Section 409A or to comply with the requirements of Section 409A and thereby
avoid the penalty taxes under Section 409A.



--------------------------------------------------------------------------------

EXHIBIT B

VESTING

Annual Operational Performance per Diluted Share1

 

    Minimum Vesting
(12.5% Growth)     Maximum Vesting
(20% Growth)

Fiscal Year
(A)

  % of Shares
Vesting
(B)     YE Operating
Performance
(per Diluted Share)
(C)     % of Shares
Vesting
(D)     YE Operating
Performance
(per Diluted Share)
(E) 2009   3.75 %   $ 41.77 2   15 %   $ 44.56 2010   3.75 %   $ 46.99     15 %
  $ 53.47 2011   3.75 %   $ 52.87     15 %   $ 64.16 2012   3.75 %   $ 59.48    
15 %   $ 76.99 2013   3.75 %   $ 66.91     15 %   $ 92.39

1. Annual Operational Performance Vesting. Effective as of the last day of each
of the Company’s fiscal years 2009-2013 there shall become vested the percentage
of shares covered by the Option which is equal to the Annual Amount (as
described below). The Options shall become vested and exercisable as of the date
that the Administrator verifies the AOP (as defined below); provided, however,
the vesting hereunder will be effective as to Participant as of the end of the
fiscal year to which such Annual Amount relates (notwithstanding any termination
of Participant’s employment during the period between the end of such fiscal
year and the verification of the AOP and, in such case, notwithstanding the
provisions of Section 3.1(b)). For each such fiscal year, the Administrator
shall verify the AOP, and shall notify the Company’s Chief Executive Officer of
its determination with respect thereto, within ten business days after the
Administrator receives the Company’s audited financial statements for that
fiscal year.

X. For each year (the “performance year”), the Annual Amount is zero if the
Annual Operational Performance per Diluted Share (“AOP”) with respect to such
year is less than the amount

 

 

1

As of a given date, the Company’s “Annual Operational Performance per Diluted
Share” shall mean the ratio of (1) the excess of (a) the product of (i) EBITDA
and (ii) the Fixed Market Multiple (as defined below) over (b) Net Debt to
(2) the Company’s number of Diluted Shares as of such date, where “EBITDA,” “Net
Debt” and “Diluted Shares” have the meanings set forth in the Stock Option
Agreement set forth on Exhibit A. For purposes of this Exhibit C, the Fixed
Market Multiple shall mean the ratio of (1) the sum of (a) the product of
(i) the average of the closing prices per share of Stock prevailing on each
trading day during the last six months of the Company’s 2008 fiscal year and
(ii) the Company’s number of Diluted Shares as of September 30, 2008 and (b) Net
Debt as of such date to (2) the Company’s EBITDA as of such date.

2

Calculated at the end of the Company’s 2008 fiscal year, based on the Annual
Operational Performance per Diluted Share as of September 30, 2008, increased by
12.5% per year for purposes of column (C) and by 20% per year for purposes of
Column (E). The fiscal 2008 Annual Operational Performance per Diluted Share is
$37.13. May be recalculated for future grants based on future year’s Annual
Operational Performance per Diluted Share.



--------------------------------------------------------------------------------

indicated for such year in column (C) and otherwise shall be equal to the amount
indicated for such year in column (B) plus the product of (a) the excess of
(1) the amount indicated for such year in column (D) over (2) the amount
indicated for such year in column (B) and (b) the ratio of (1) the excess of
(x) the AOP with respect to the year (but not more than the amount indicated in
Column (E) for such year) over (y) the amount indicated for such year in column
(C) to (2) the excess of (x) the amount indicated for such year in column
(E) over (y) the amount indicated for such year in column (C).

Y. In calculating the AOP in Section X. above for any performance year there
shall also be taken into account any AOP in any of the two prior performance
years (starting in fiscal year 2009) which was in excess of the amount indicated
in Column (E) for such prior year and has not previously been taken into account
hereunder but only if doing so would increase the Annual Amount in such
performance year.

Z. If the Annual Amount in any performance year is less than the amount
indicated in column (D) for such year then an amount equal to the excess of
(1) the amount indicated in column (D) for such year over (2) the actual Annual
Amount for such year may vest in one or more of the next two following years by
treating as AOP in the performance year under Section X. above any excess of AOP
in one of such following years over the amount indicated in column (E) for the
applicable following year. The portion of any excess AOP amount which is so used
may not be used more than once.

2. Cumulative Operational Performance Vesting.

Effective on the last day of the Company’s fiscal year 2013, there shall become
vested the percentage of shares covered by the Option which is equal to the
Cumulative Operational Amount (as defined below). The Options shall become
vested and exercisable as of the date that the Administrator verifies the
Cumulative Operational Amount; provided, however, the vesting hereunder will be
effective as to Participant as of the end of the fiscal year to which such
cumulative amount relates (notwithstanding any termination of Participant’s
employment during the period between the end of such fiscal year and the
verification of the Cumulative Operational Amount and, in such case,
notwithstanding the provisions of Section 3.1(b)). For each such fiscal year,
the Administrator shall verify the Cumulative Operational Amount, and shall
notify the Company’s Chief Executive Officer of its determination with respect
thereto, within ten business days after the Administrator receives the Company’s
audited financial statements for that fiscal year.

The Cumulative Operational Amount shall mean the percentage of shares of Stock
covered by the Option equal to3:

(a) Zero if the Cumulative Operational Performance per Diluted Share is less
than $268.02.

(b) Six and one-quarter percent (6.25%) if the Cumulative Operational
Performance per Diluted Share is $268.02.

(c) Twenty-five percent (25%) if the Cumulative Operational Performance per
Diluted Share is at least $331.57.

If the Cumulative Operational Performance per Diluted Share is between $268.02
and $331.57, the Cumulative Operational Amount shall be determined by means of
linear interpolation.

 

3 Amounts equal the sum of the minimum and maximum columns in the Annual
Operational Performance per Diluted Share table. May be recalculated for future
grants based on future year’s Annual Operational Performance per Diluted Share.



--------------------------------------------------------------------------------

3. Adjustments of Operational Performance Objectives. The Operational
Performance targets specified in this Exhibit B are based upon certain revenue
and expense assumptions about the future business of the Company as of the date
the Option is granted. Accordingly, in the event that, after such date, the
Administrator determines, in its sole discretion, that any acquisition or
disposition of any business by the Company or any dividend or other distribution
(whether in the form of cash, Stock, other securities or other property),
recapitalization, reclassification, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Stock or other securities of the Company, issuance of
warrants or other rights to purchase Stock or other securities of the Company,
any unusual or nonrecurring transactions or events affecting the Company, or the
financial statements of the Company, or change in applicable laws, regulations,
or accounting principles occurs such that an adjustment is determined by the
Administrator to be appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan
or with respect to the Option, then the Administrator may, in good faith and in
such manner as it may deem equitable, adjust the amounts set forth on this
Exhibit B (and/or adjust the definitions of EBITDA and Net Debt) to reflect the
projected effect of such transaction(s) or event(s) on Operational Performance.



--------------------------------------------------------------------------------

EXHIBIT C

STOCK RETENTION GUIDELINES

As a condition to receiving the Option grant, Participant acknowledges and
agrees to hold a number of shares and/or options with such value and for such
period of time as set forth below:

(a) At all times during Participant’s continued employment by the Company,
Participant shall hold an aggregate amount of Company equity with a value equal
to or greater than $             (the “Retention Limit”).

For purposes of this Exhibit C, Company equity shall be calculated in accordance
with this paragraph. Vested options then held by Participant that were
originally granted to Participant and his Permitted Transferees pursuant to the
Company’s 2003 Stock Option Plan (the “2003 Options”) shall be deemed to have a
value equal to the value of the options (assuming, for such purpose, that the
value of the Stock upon exercise is equal to the Deemed Value (as hereinafter
defined)) over the exercise price. From time to time, Participant may be
required to convert options into shares of Stock for tax planning, because of
their pending expiration or for other reasons. In that case, the shares of Stock
then owned by Participant and his Permitted Transferees (other than shares
described in (b) below), shall have a “Deemed Value” of $35.26 per share and the
portion of the Retention Limit not covered by the value of the 2003 Options
shall be reduced and calculated on a “tax effected basis” (at a 40% aggregate
tax rate)4 in accordance with the example set forth on Attachment 1.

(b) At all times during Participant’s continued employment by the Company,
Participant and his Permitted Transferees shall hold that number of shares of
Stock acquired upon exercise of New Options and vested New Options (treating
each share of Stock covered by a New Option as an individual New Option) equal
to 30% of the total of the New Options that have vested since the date of grant.
For this purpose, “New Options” are options granted to Participant pursuant to
the Company’s 2006 Stock Incentive Plan.

(c) Participant’s failure to hold that number of shares and/or vested options
set forth in Sections (a) and (b) of this Exhibit C shall result in
Participant’s forfeiture of all unvested New Options unless otherwise determined
by the Administrator, in its sole discretion.

In order to effectuate the foregoing, Participant agrees to comply with the
Company’s Stock Retention Guidelines, if any, as in effect from time to time
(which Stock Retention Guidelines shall not be materially inconsistent with this
Exhibit C).

 

4 Amount may be changed in the future at the discretion of the Administrator
based on significant changes in the Internal Revenue Code.